Opinión concurrente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 18 de abril de 1980
Sólo concurro en el resultado final de la opinión de excluir los contratos de cesión de rentas de las disposiciones de la Ley de Cesión de Cuentas por Cobrar, 10 L.P.R. A. see. 581 y ss. La cesión de cánones de arrendamiento, que en nuestro mundo comercial está arraigada como una de las más apreciadas garantías en el tráfico general, tiene una connotación y naturaleza distinguible de las llamadas “cuentas por cobrar”. El reconocido propósito de la citada Ley Núm. 8 de 8 octubre, 1954 fue abrir nuevas fuentes de crédito, y no modificar ni suprimir las ya existentes.
No puedo aceptar la conclusión a que se llega en la opinión de que Hato Rey Executive Building, Inc., que trafica en el mercado de alquileres, no sea un comerciante. Su empresa es *670típicamente comercial, con el elemento de dedicación habitual configurado en el Art. 1(1) del Código de Comercio. 10 L.P.R.A. see. 1.001(1). El alquiler de locales por canon estipulado es negocio lucrativo así calificado en Daubón Belaval v. Secretario de Hacienda, 106 D.P.R. 400, 413 (1977).
Considero que la referida Ley Núm. 8 de 1954 suficiente-mente excluye la cesión de cánones en su Art. 1(1) como instrumento mediante el cual [el deudor] se reserva el dominio sobre la propiedad. No hay necesidad de buscar solución fuera del propio texto de la ley.